United States Court of Appeals
                      For the First Circuit


No. 08-1757

                      HENDERSON M. LUMATAW,

                           Petitioner,

                                v.

                       ERIC H. HOLDER, JR.,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.




                           ERRATA SHEET


     The opinion of this Court issued on September 9, 2009, is
amended as follows:

     On p. 11, line 19: Replace "one-year" with "one year"

     On p. 18, line 9: Replace "failed to filed" with "failed to
file"